internal_revenue_service number release date index number ------------------------------- ----------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ---------------- telephone number -------------------- refer reply to cc ita b05 plr-111483-16 date october legend year ------ dollar_figurex ------------------------------------------------------- z --------------------- dear -------------- this replies to your request for a ruling that the dollar_figurex you received pursuant to z in year is excluded from your gross_income under sec_104 of the internal_revenue_code facts before year you suffered personal physical injuries within the meaning of sec_104 in year you received the dollar_figurex pursuant to z to compensate you for actual damages sustained as a consequence of the violation of criminal_law that resulted in personal physical injuries law and analysis sec_61 provides that gross_income includes all income from whatever source derived except as otherwise excluded in subtitle a sec_104 provides that gross_income does not include the amount of any damages received whether by suit or agreement on account of personal physical injuries or physical sickness except for amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical etc expenses for any prior taxable_year plr-111483-16 sec_1_104-1 of the income_tax regulations provides that damages for emotional distress attributable to a physical injury or physical sickness are excluded from gross_income under sec_104 for purposes of sec_1_104-1 the term damages means an amount received other than workers'_compensation through prosecution of a legal suit or action or through a settlement agreement entered into in lieu of prosecution under sec_1_104-1 the dollar_figurex that you received pursuant to z in year is to compensate you for actual damages that are attributable to the personal physical injuries you suffered before year thus the dollar_figurex that you received in year pursuant to z was received on account of personal physical injuries within the meaning of sec_104 conclusion based strictly on the information submitted and the representations made we conclude that the dollar_figurex you received in year pursuant to z is excluded from your gross_income under sec_104 except for amounts that reimbursed you for medical_expenses that you incurred and deducted before year except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely shareen s pflanz senior technician reviewer branch office of associate chief_counsel income_tax accounting
